Mr. Justice Taylor specially concurring: As it is assumed that no fraud in the transaction has been shown, the sole question here is, whether the treasurer being interested in the contract, the Sanitary District could legally make such a contract as the one in question? And the answer to that question depends upon whether Schmidt, the treasurer and financial adviser of the Sanitary District, was an officer under the constitution, and by reason of his official function might act in the making of the contract. If he was such an officer ánd might so act, then the contract in question was void ab initio. Construing the statute in question, it is proper and necessary to bear in mind what the legislature undertook to accomplish and what inhibitions it sought to prescribe. The purpose and spirit of acts kindred to the one here applied is well stated by the late Mr. Justice Bailhache in Lapish v. Braithwaite, 93 L. J. Rep. 991, as follows: “It has been pointed out over and over again when cases of this sort have come before the courts that the legislature is anxious to insure entire purity of administration by local authorities and public bodies which have the power to demand public money and the control and management of it.” As the. statute uses the words “act in the making,” it would seem to mean to take part in those circumstances which lead ultimately to the finished contract. Making is a process, and certainly the treasurer and financial adviser might act and take part in that process. To say that because he could not vote or affix a final signature he might not “act in the making” would seem to be straining to repudiate the statute. In view of the purpose of the statute, that ought not to be done. As, therefore, in my judgment, the treasurer was an officer under the constitution and was in such a position that he might act in the mailing of the contract in question, and, yet, at the same time was interested in the contract, the statute makes the alleged contract a nullity.